Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, Serial No. 17/069,940 (the ‘940 application) of Serial No. 15/974,882, now U.S. Patent 10,308,667 (the ‘667 patent), which issued with claims 1-12 on June 4, 2019.

Consent of Assignee
The Consent of Assignee form(s) is objected to as not providing the title of the person signing for assignee and/or not including the signed date.  A corrected Consent of Assignee form is required.

Reissue Declaration
The reissue oath/declaration filed October 14, 2020 states the original patent claimed more or less than the patentee had a right to claim because claims 3-9 omit “or a pharmaceutically acceptable salt thereof.”
Amended claims 3-9 and new claims 13-30 are dependent claims and because a dependent claim is construed to contain all the limitations of the claim upon which it depends, claims 3-9 and 13-30 must be at least as narrow as the claims from which they depend.  New claims 31-37 are said to be directed to methods of using specific compounds recited in original claim 10 and thus this is not a broadening reissue application.  Rather, the reissue error is the failure to previously present narrower claims, which are added by reissue.  In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).  

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application claims a method of treating obesity, type 2 diabetes mellitus and/or insulin resistance.  Claims 1 and 10 are representative:

    PNG
    media_image1.png
    367
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    546
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    260
    654
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    107
    513
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    229
    619
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    173
    601
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    72
    613
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    255
    524
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    485
    593
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    292
    597
    media_image10.png
    Greyscale


Amendment
	The amendment filed October 14, 2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The proposed amendment makes numerous changes to the claims without the required markings.  For example, in claim 1, a comma appears after the “n” subscript in formula (I), not after the symbol “(I)” as in the proposed amendment; the space has been deleted from the term “-O-(C1-3-alkyl)-(C3-7-cyclo alkyl)” that appears in the patented claim; the term “-SO21-3-alkyl)” has been changed to “-SO2-(C1-3alkyl)” without the required markings.  In claim 10, the term  “H,” should not be underlined because the term is already present in patented claim 10.  In claim 10, the term “
	These are only some of the changes from the original patented claims which have not been made with the required markings.  The claims should be carefully reviewed for other changes.

35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 17-21 and 25-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 15, 17-21 and 25-30 depend from claim 10.  Claim 10 limits the compounds to compounds of formula (I.2):

    PNG
    media_image11.png
    123
    466
    media_image11.png
    Greyscale

wherein R1, R2a and R2b are defined in claim 10.
	The compounds of claims 15, 17-21 and 25-30 are not within the scope of formula (I.2) as defined in claim 10.  For example, the substituent 
    PNG
    media_image12.png
    64
    87
    media_image12.png
    Greyscale
, i.e., CF2CH3, is not included in the definition of R2b for claim 10.  Similarly, the compounds of formula (I.2) contain a pyridine ring, not a pyrimidine ring as recited in, for example, claim 17.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Reasons for Allowance
Claims 1-14, 16, 22-24 and 31-37 are allowable.  The following is a statement of reasons for the indication of allowable subject matter:  No additionally cited art that teaches or renders obvious the process of claims 1-14, 16, 22-24 and 31-37 has been made of record in the 17/069,940 application.  Accordingly, claims 1-14, 16, 22-24 and 31-37 are patentable for essentially the same reasons as found in the 10,308,667 patent.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,308,667 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991     

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991